DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An amendment was received from applicant on 10/26/2021.
3.	Claims 1-6 and 8-12 are amended.
4.	Claims 1-17 are remaining in the application.
Allowable Subject Matter
5.	Applicant’s amendment is considered sufficient to overcome all previously indicated rejections.  In view of the foregoing, the remaining claims 1-17 are allowed.
Reasons for Allowance
6.	The prior art does not disclose, teach or suggest the claimed sensor fastener arrangement for holding a sensor device, comprising: a plurality of fastener elements, wherein: the plurality of fastener elements are configured to arrange the sensor device to a platform, each respective one of the plurality of fastener elements is rigid in a first state and reversibly deformable in a second state, wherein when the platform of the sensor device and/or the sensor device is exposed to an impact force that, in turn, exposes at least one fastener element of the plurality of fastener elements to a compressive force exceeding a critical load of the at least one that fastener element, the at least one fastener element goes from being in the first state to temporarily being in the second state, whereby the at least one fastener element goes from having a first rigid shape to temporarily being reversibly deformed, after which, when the impact force is terminated, the at least one fastener element goes from temporarily being in the second state back to being in the first state, whereby the at least one fastener element goes from temporarily being reversibly deformed to having the first rigid shape, wherein the sensor device has a maximum acceleration limit defining the maximum acceleration the sensor device may be exposed to without being damaged, and wherein the critical load of the plurality of fastener elements are selected such that the plurality of fastener elements deform before the sensor 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
11/01/2021